Citation Nr: 0945372	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1946 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in North Little Rock, Arkansas, which denied service 
connection for depression.  

The Veteran testified at an August 2009 hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

FINDING OF FACT

Depression did not have its onset inservice and has not been 
otherwise shown to be related to the Veteran's active service 
or his service connected headaches.


CONCLUSION OF LAW

Depression was not caused or aggravated by the Veteran's 
headaches, and is not otherwise related to military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in November 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim on both a direct and secondary 
basis, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  The Board concludes that the duty 
to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board notes that the Veteran's service treatment records 
were most likely destroyed in the July 1973 fire that 
occurred at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The Court has held that when service 
treatment records are lost or missing, VA has a heightened 
duty to assist in developing the claim, as well as to 
consider the applicability of the benefit of the doubt rule 
and to explain its decision.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the Veteran's sick and morning reports 
are in the claims file, as well as his VA treatment records.  
Private medical records identified by the Veteran have also 
been obtained, to the extent possible.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in January 2008.  To this end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination has been met.  See 38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  




II. Service Connection

The Veteran contends that he is entitled to service 
connection for depression, to include as secondary to his 
service-connected headaches.  For the reasons that follow, 
the Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


With respect to the first Hickson/Wallin element, evidence of 
a current disability, a January 2008 VA examination reflects 
a diagnosis of an adjustment disorder with depressed mood.  A 
December 2008 letter from the Veteran's primary physician 
states that he has depression.  The Board is satisfied with 
the evidence of a current disability.  

With respect to the second Hickson element, the competent 
evidence must show in-service incurrence or aggravation of a 
disease or injury.  As discussed above, the Veteran's service 
treatment records were most likely destroyed in the July 1973 
fire at the NPRC.  The Veteran's morning and sick reports do 
not evidence diagnoses, treatment, or complaints of 
depression.  The Veteran himself has never alleged that his 
depression had its onset in the service.  At the August 2009 
Board hearing, the Veteran stated that his depression began 
in the 2000's.  

The Board notes that a December 2008 letter from Dr. R.M. 
states that the Veteran's depression was aggravated by his 
service because it got worse when he was in the military and 
"[w]e had to increase his medications after he got back from 
the service."  However, at the August 2009 hearing, the 
Veteran stated he was not treated by Dr. R.M. until two years 
before the hearing, and that he was not treated by Dr. M., 
her husband, until four years before the hearing.  Moreover, 
this statement conflicts with the Veteran's testimony at the 
hearing that his depression did not begin until the 2000's.  
Further, in an April 2008 letter, Dr. R.M. stated that the 
Veteran's depression had been present for at least three to 
five years, which contradicts her statement in the December 
2008 letter that the Veteran's depression was aggravated by 
service.  Consequently, the Board does not give any weight to 
Dr. R.M.'s statement that the Veteran's depression became 
worse in the military, as this statement is outweighed by the 
evidence to the contrary.  The statement from Dr. R.M. is 
simply incredible.  Thus, there is no credible evidence that 
the Veteran's depression manifested in service.  

Turning to the third Hickson element, competent evidence must 
show a nexus between the Veteran's depression and his period 
of service.  Here, there is no evidence of a continuity of 
symptomatology after service to support a finding that the 
Veteran's depression is directly related to service.  
Preliminarily, the Board notes that the only medical record 
reflecting treatment for the Veteran's depression is a 
private record dated in February 2009, and reflects that 
Cymbalta seemed to help the Veteran with his depressive 
symptoms.  The Veteran himself has never alleged that he has 
had depression ever since the service or that it was directly 
related to his period of service.  As discussed above, the 
Veteran stated at the Board hearing that his depression first 
manifested in the 2000's, and that he was first treated for 
it around 2005 or four years prior to the August 2009 
hearing.  

In an April 2007 letter, Dr. M. stated that the Veteran's 
depression had been present over an extended period of time, 
and over the recent past may be getting worse.  However, the 
doctor did not give a specific time frame that would enable 
the Board to consider whether the Veteran's depression has 
been present longer than the last 5 to 10 years.  Moreover, 
in the April 2008 letter, Dr. R.M., the Veteran's current 
treating physician, stated that the Veteran's depression had 
been present for at least three to five years, which weighs 
against a finding that the Veteran's depression has been 
present for a longer period of time.  

In the April 2007 letter, Dr. M. further stated that he felt 
the Veteran's depression "may be related to the stress that 
he experienced while serving in the military.  Certainly, 
this may be a contributing factor."  Likewise, in the April 
2008 letter, Dr. R.M. stated that the Veteran's depression 
"may be related to stress he has experienced while serving 
time in the military."  These statements are not sufficient 
to find that the Veteran's depression is directly related to 
service.  They merely put such a relationship within the 
realm of possibility, without providing any indication as to 
the degree of likelihood that the Veteran's depression is 
related to service.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, the Veteran's treating physicians gave no rationale 
for their opinions, did not refer to the Veteran's medical 
history in support of their conclusions, and did not account 
for the fact that apparently several decades had passed 
between the Veteran's separation from service and the onset 
of his depression.  The Board also notes that the doctors did 
not specify what the stressful experiences were that might 
have caused the Veteran's depression.  Further, as discussed 
above, the credibility of Dr. R.M. has been called into 
serious question.  Her opinions have been illogical and 
clearly in conflict with the evidence of record, to include 
the Veteran's own reported his history.  The opinion from Dr. 
M is similarly flawed.  Thus, the Board cannot give any 
weight to these opinions as evidence of a nexus to service.  
See Obert, supra; Nieves-Rodriguez, supra (holding that a 
medical opinion is not entitled to any weight if it contains 
only data and conclusions).  

In the January 2008 VA examination, which will be discussed 
in more detail below, the Veteran stated that he had had 
symptoms of depression for the past eight or ten years, which 
is consistent with his testimony at the hearing that his 
depression began in the 2000's.  The VA examiner did not find 
that the Veteran's depression was incurred in service.  
Rather, the examiner found that the Veteran's depression was 
related to the Veteran's sense of loneliness "more than 
anything else." 

In the December 2008 letter, as noted above, Dr. R.M. stated 
that the Veteran's depression was aggravated by his service 
because it got worse when he was in the military and "[w]e 
had to increase his medications after he got back from the 
service."  However, as discussed, the opinions from Dr. R.M. 
are not deemed to be credible.  Again, the Veteran testified 
at the August 2009 hearing that his depression did not begin 
until the 2000's and that he did not begin seeing Dr. M. or 
Dr. R.M. until about four years prior to the hearing.  It is 
therefore unfeasible that either physician treated the 
Veteran immediately following service, which was in 1947.  
Indeed, records from the State of Arkansas medical board put 
her age at 53 years old, which would make it impossible for 
her to have treated the Veteran after his discharge.  The 
Board also notes that the Veteran has never alleged, and the 
evidence does not show, that he had depression before the 
service.  Moreover, the same doctor stated in the April 2008 
letter that the Veteran's depression had been present for at 
least three to four years, rather than ever since the 
service.  Thus, the preponderance of the evidence outweighs 
Dr. R.M.'s statements that the Veteran's depression became 
worse during service or that medications relating to 
depression were increased any earlier than in the last five 
or ten years. 

In short, there is no credible evidence that the Veteran's 
depression manifested prior to 2000.  This period of over 50 
years without medical or credible lay evidence of diagnoses, 
treatment, or complaints of depression since the Veteran's 
separation from service in 1947 heavily weighs against a 
finding that the Veteran's depression is related to service 
on a direct basis.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether a condition 
was incurred in service); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  Moreover, the VA examiner 
affirmatively attributed the Veteran's depression to a 
different cause, namely his sense of loneliness. 

As to the claim for service connection on a secondary basis, 
the Board notes again that element (1) of the Wallin analysis 
has been met.  The Veteran is service connected for headaches 
so element (2) has also been established.  The outstanding 
question therefore is whether there is competent evidence 
relating the Veteran's depression to his headaches.


The Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most 
medical disorders or rendering an opinion as to the cause or 
etiology of any current disorder.  See id.; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Board may consider the Veteran's account of his experiences 
and symptomatology with respect to his headaches and 
depression, determining its credibility and weight as 
appropriate, the Board cannot consider as competent evidence 
the Veteran's opinion that his headaches have caused or 
aggravated his depression, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) 

The Board has reviewed the relevant medical evidence.  The 
April 2007 letter from Dr. M states that the Veteran was 
being seen for migraine headaches and depression, but does 
not indicate a relationship between these two disabilities.  

In the January 2008 VA examination, the Veteran stated that 
he felt "useless."  When asked why he felt useless, the 
Veteran replied that he is living alone and cannot walk very 
far.  The Veteran stated that he felt his depression was 
getting worse and attributed it to his lifestyle and age.  He 
stated that he cannot get out and do yard work without nearly 
passing out.  He also stated that he had no energy.  He 
stated that he felt this way for the past eight to ten years.  
The Veteran denied any anhedonia.  He reported some suicidal 
ideation in the past when he was going through a divorce.  
The VA examiner stated that he did not find evidence on 
examination that the Veteran's depression was secondary to 
his migraine headaches.  The examiner noted that the Veteran 
never mentioned headaches as a factor in his depression.  The 
examiner concluded that he thought the Veteran's depression 
was attributable to a sense of loneliness "more than 
anything else."  

In the December 2008 letter, Dr. R.M. stated that the 
Veteran's depressive condition was causing his headaches to 
become worse.  However, she did not state that his headaches 
were worsening his depression.  The Board cannot find that 
the Veteran's depression is service connected based on the 
fact that it is exacerbating a service-connected disability.  
The relationship must be the other way around.  38 C.F.R. 
§ 3.310(a).  

The Board finds that the competent evidence of record weighs 
against the finding that the Veteran's headaches have caused 
or aggravated his depression.  There is clear affirmative 
evidence against such a relationship reflected in the January 
2008 VA examination, which indicates that the Veteran's 
depression is not related to his headaches but rather 
attributable to other factors such as his sense of 
loneliness. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for depression on 
either a direct or a secondary basis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for depression must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert and 
Hickson, both supra.  


ORDER

Entitlement to service connection for depression, to include 
as secondary to headaches, is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


